NUMBER 13-15-00456-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JAMES ALLEN PELLOAT,                                                     Appellant,

                                           v.

KATHERINE PELLOAT MCKAY,                                                   Appellee.


                   On appeal from the 279th District Court
                        of Jefferson County, Texas.


                                         ORDER

             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      This cause is before the Court on the record and appellant’s brief. Appellant’s

brief was filed on December 28, 2015. Appellee has not filed a brief. The Court, having

fully examined the record and appellant’s brief hereby ORDERS appellee to file its brief

with this Court on or before June 6, 2016. Further motions for extension of time will not

be favorably entertained by the Court.

                                                PER CURIAM

Delivered and filed the
3rd day of May, 2016.